Exhibit 99.2 CCHN Group Holdings, Inc. dba Matrix Medical Network Consolidated Financial Statements Years Ended December 31, 2013 and 2012 and the Period from August 11, 2011 (Date of Inception) to December 31, 2011 Independent Auditor’s Report Board of Directors Community Care Health Network, Inc. Scottsdale, Arizona We have audited the accompanying consolidated financial statements of CCHN Group Holdings, Inc. (dba Matrix Medical Network), its subsidiaries and its affiliates (collectively, the “Company”), which comprise the consolidated balance sheets as of December31,2013, 2012 and 2011, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the years ended December 31, 2013 and 2012 and the period from August 11, 2011 (Date of Inception) to December 31, 2011, and the related notes to the consolidated financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the Company’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of CCHN Group Holdings, Inc. (dba Matrix Medical Network), its subsidiaries and its affiliates as of December31,2013, 2012 and 2011, and the results of its operations and its cash flows for the years ended December 31, 2013 and 2012 and the period from August 11, 2011 (Date of Inception) to December 31, 2011, in accordance with accounting principles generally accepted in the United States of America. /s/ BDO USA, LLP October 20, 2014 CCHN Group Holdings, Inc. dba Matrix Medical Network Consolidated Balance Sheets (In Thousands, Except Share Amounts) December 31, 2013 2012 2011 Assets Current Assets Cash and cash equivalents $ 21,152 $ 7,393 $ 118 Accounts receivable, net of allowance of $1,380, $505, and $619, respectively 15,660 22,621 20,307 Deferred income taxes 5,182 1,642 721 Prepaid expenses and other current assets 4,183 3,317 1,676 Total Current Assets 46,177 34,973 22,822 Property and Equipment , net 13,688 9,600 7,421 Goodwill 71,260 71,260 68,423 Intangible Assets, net 27,727 34,773 39,756 Other Long-Term Assets 1,754 2,123 2,656 Total Assets $ 160,606 $ 152,729 $ 141,078 Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ 1,870 $ 2,152 $ 3,787 Accrued liabilities 19,608 17,217 6,302 Current portion of long-term debt 1,875 1,000 - Total Current Liabilities 23,353 20,369 10,089 Deferred income taxes, net 9,184 5,382 6,632 Long-term debt, net of discount 86,647 17,081 13,141 Total Liabilities 119,184 42,832 29,862 Commitments and Contingencies Stockholders' Equity Common stock, $0.001 par value, 500,000 shares authorized 112,264 shares issued and outstanding at December 31, 2013, 2012 and 2011 - - - Additional paid-in capital 115,104 113,991 112,164 Accumulated deficit ) ) ) Total Stockholders' Equity 41,422 109,897 111,216 Total Liabilities and Stockholders' Equity $ 160,606 $ 152,729 $ 141,078 See accompanying notes to consolidated financial statements. CCHN Group Holdings, Inc. dba Matrix Medical Network Consolidated Statements of Operations (In Thousands) Period from August 11, 2011 (Date of Inception) Years ended December 31, to December 31, 2013 2012 Net Revenues $ 165,037 $ 115,813 $ 24,747 Operating Expenses Salaries and benefits 119,375 82,619 15,584 Insurance 1,587 986 241 General and administrative 29,122 25,015 8,282 Depreciation and amortization 9,910 9,804 2,059 Loss on impairment of intangible assets and other 988 1,438 100 Loss on impairment and disposal of property and equipment 708 221 - Total Operating Expenses 161,690 120,083 26,266 Income (Loss) from Operations 3,347 ) ) Interest Expense 2,621 1,768 450 Income (Loss) Before Income Taxes 726 ) ) Income Tax Expense (Benefit) 382 ) ) Net Income (Loss) $ 344 $ ) $ ) See accompanying notes to consolidated financial statements. CCHN Group Holdings, Inc. dba Matrix Medical Network Consolidated Statement of Stockholders’ Equity (In Thousands, Except Share Amounts) Additional Common Stock Paid-in Accumulated Shares Amount Capital Deficit Total Balance, August 11, 2011 - $ - $ - $ - $ - (Date of Inception) Issuance of founders shares 100 - Issuance of common stock 112,164 - 112,164 - 112,164 Net loss - - - ) ) Balance, December 31, 2011 112,264 - 112,164 ) 111,216 Stock-based compensation - - 1,827 - 1,827 Net loss - - - ) ) Balance, December 31, 2012 112,264 - 113,991 ) 109,897 Stock-based compensation - - 1,113 - 1,113 Dividends paid - - - ) ) Net income - - - 344 344 Balance, December 31, 2013 112,264 $ - $ 115,104 $ ) $ 41,422 See accompanying notes to consolidated financial statements. CCHN Group Holdings, Inc. dba Matrix Medical Network Consolidated Statement s of Cash Flows (In Thousands) Period from August 11, 2011 (Date of Inception) Years ended December 31, to December 31, 2013 2012 Cash Flows from Operating Activities Net income (loss) $ 344 $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization 9,910 9,804 2,059 Deferred financing fee amortization 65 - - Amortization of debt discount 191 190 48 Change in deferred income taxes 262 ) ) Stock-based compensation 1,113 1,827 - Provision for bad debts 2,175 820 523 Loss on impairment of intangible assets and other 988 1,438 100 Loss on impairment and disposal of property and equipment 708 221 - Changes in operating assets and liabilities, net of business acquisition: Accounts receivable 4,786 ) ) Prepaid expenses and other current assets 1,395 ) ) Other long-term assets 15 32 ) Accounts payable ) ) 2,058 Accrued liabilities 2,392 10,895 1,192 Net Cash Provided by (Used in) Operating Activities 24,062 13,443 ) Cash Flows from Investing Activities Business acquisition, net of cash acquired of $157 - ) ) Purchases of property and equipment, including internal-use software ) ) ) Purchases of intangible assets ) - - Proceeds from sale of property and equipment - 2 - Net Cash Used in Investing Activities ) ) ) Cash Flows from Financing Activities Proceeds from issuance of long-term debt 75,000 5,000 13,093 Payment of financing fees ) - - Payments on long-term debt ) ) - Proceeds from issuance of common stock - - 101,907 Dividends paid ) - - Net Cash Provided by (Used in) Financing Activities ) 4,750 115,000 Net Increase in Cash and Cash Equivalents 13,759 7,275 118 Cash and Cash Equivalents, beginning of period 7,393 118 - Cash and Cash Equivalents, end of period $ 21,152 $ 7,393 $ 118 Supplemental Disclosure of Cash Flow Information Interest paid $ 132 $ 57 $ - Income taxes paid (refunds received), net $ 607 $ ) $ - Non-cash financing and investing activities - issuance of stock in acquisition $ - $ - $ 10,257 See accompanying notes to consolidated financial statements. CCHN Group Holdings, Inc. dba Matrix Medical Network Notes to Consolidated Financial Statements (Amounts in Thousands, Except Share Amounts) 1. Organization and Nature of Operations CCHN Group Holdings, Inc., (“Group Holdings” or, collectively with its subsidiaries and affiliates, the “Company”) is a Delaware corporation and affiliate of a privately owned investment firm that was formed in August 2011 for the purpose of acquiring Community Care Health Network, Inc. (“CCHN,” a Delaware corporation doing business as Matrix Medical Network) and its subsidiaries and affiliates (collectively “Matrix Medical Network” or “Matrix”). Matrix was acquired on September 27, 2011, at which time the Company commenced operations. Matrix Medical Network is a national healthcare company that provides health-risk member management services to health plans throughout the country, including both medical management and revenue support. Matrix Medical Network consists of physician and nurse practitioner groups providing care to geriatric patients. Utilizing a nationwide network of physicians and nurse practitioners, Matrix’s clinical assessment business provides targeted health-risk member management services and revenue support to health plans. Matrix Medical Network also offers technology-based physician bulletin products for health plans and medical groups. In October 2012, the sole revenue producing customer of Votiva Health, L.L.C. (“Votiva”), a wholly-owned subsidiary of the Company, terminated the contractual relationship. Votiva’s revenue consisted of program management fees, reported in net revenues in the consolidated statements of operations. Management fee revenue was $0, $2,309 and $1,132 for the years ended December31,2013 and 2012 and the period from August 11, 2011 (date of inception) to December 31, 2011, respectively. The Company recognized a loss on disposal of property and equipment of $25 and a loss on impairment of intangible assets of $7 in 2012 related to Votiva. 2. Summary of Significant Accounting Policies Principles of Consolidation The consolidated financial statements are prepared on the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America and include the accounts of Group Holdings and its consolidated wholly-owned subsidiaries and its affiliates. Wholly-owned subsidiaries: ● CCHN Holdings, Inc. ● Community Care Health Network, Inc. ● Mission Medical Group, L.L.C. ● Mission Medical Group of Alabama, L.L.C. ● Mission Medical Group of Louisiana, L.L.C. ● Mission Medical Group of Missouri, L.L.C. ● Matrix Medical Network of Arizona, L.L.C. ● Matrix Medical Network of Colorado, L.L.C. ● Matrix Medical Network of Florida, L.L.C. ● Matrix Medical Network of Georgia, L.L.C. ● Matrix Medical Network of Kentucky, L.L.C. ● Matrix Medical Network of Missouri, L.L.C. ● Matrix Medical Network of Nevada, L.L.C. CCHN Group Holdings, Inc. dba Matrix Medical Network Notes to Consolidated Financial Statements (Amounts in Thousands, Except Share Amounts) ● Matrix Medical Network of New Mexico, L.L.C. ● Matrix Medical Network of Oklahoma, L.L.C. ● Matrix Medical Network of Oregon, L.L.C. ● Matrix Medical Network of Texas, L.L.C. ● Matrix Medical Network of Utah, L.L.C. ● Matrix Medical Network of Virginia, L.L.C. ● Matrix Medical Network of Washington, L.L.C. ● MMNRA, L.L.C. ● Votiva Health, L.L.C. ● Ascender Software, Inc. Affiliated entities – the following entities are affiliated through contractual relationships with CCHN: ● Mission Medical Group, P.A. ● Mission Medical Group of Kansas, P.A. ● Matrix Medical of New York, P.C. ● Matrix Medical Network of Arkansas, P.A. ● Matrix Medical Network of Indiana, P.C. ● Matrix Medical Network of Kansas, P.A. ● Matrix Medical Network of Michigan, P.C. ● Matrix Medical Network of New Jersey, P.C. ● Matrix Medical Network of North Carolina, P.C. ● Matrix Medical Network of Tennessee, P.C. ● Matrix Medical Network of West Virginia, P.C. ● Matrix Medical Network of Wisconsin, S.C. ● Regional Physician Services of California, P.C. ● Regional Physician Services Connecticut, P.C. ● Regional Physician Services Florida, P.C. ● Regional Physician Services of Idaho, P.C. ● Regional Physician Services of Illinois, P.C. ● Regional Physician Services of Massachusetts, P.C. ● Regional Physician Services of Minnesota, P.C. ● Regional Physician Services of Ohio, P.C. ● Regional Physician Services Pennsylvania, P.C. ● Regional Physician Services Rhode Island, P.C. ● Regional Physician Services South Carolina, P.C. ● Regional Physician Services Tennessee, P.C. ● Regional Physician Services of Texas, P.C. ● Regional Physician Services New York, P.C. CCHN Group Holdings, Inc. dba Matrix Medical Network Notes to Consolidated Financial Statements (Amounts in Thousands, Except Share Amounts) The affiliated entities operate in states that have statutory requirements regarding legal ownership of operating entities by a licensed medical practitioner. Accordingly, each affiliate entity has a contractual relationship with the Company whereby the Company provides management and other services for these affiliates. The Company has entered into license, service and redemption agreements with the affiliates and the shareholders of the affiliates. The Company may terminate the license, service or employment agreement with or without cause upon written notice to the affiliated entity and/or shareholder subject to certain time requirements generally less than 90 days. Upon termination, the shareholder shall surrender the stock and the status of the physician as a shareholder shall be deemed to have terminated and shall have no further ownership in the Company. The surrender of the stock by the shareholder will be exchanged for a nominal amount as specified in the redemption agreement. As such, and in accordance with Financial Accounting Standards Board Accounting Standards Codification (“ASC”) 810-10-05, “
